Appeal, insofar as taken from the Appellate Division order that dismissed the appeal from Supreme Court’s order denying appellant’s motion for reargument and renewal, and insofar as taken from the Appellate Division order that denied appellant’s motion for reargument or, in the alternative, leave to appeal to the Court of Appeals, dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that those orders do not finally determine the action within the meaning of the Constitution; appeal, insofar as taken from the Appellate Division order that affirmed Supreme Court’s order dismissing appellant’s complaint and amended complaint, dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that no substantial constitutional question is directly involved.
Judge Wesley taking no part.